Citation Nr: 9920385	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-37 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife, A.D.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1967 to March 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the New 
York, New York Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claim of entitlement 
to a total rating based on individual unemployability due to 
service-connected disabilities.  The veteran's claim was 
subsequently transferred to the St. Petersburg, Florida RO.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are rated at 
30 percent for the residuals of shrapnel wounds to the right 
buttock, thigh, and hip; 20 percent for the residuals of 
shrapnel wounds to the right arm and shoulder; 10 percent for 
the residuals of shrapnel wounds to the right lower leg; 10 
percent for the residuals of shrapnel wounds to the right 
side of the chest, right axillary area, and back; 50 percent 
for post-traumatic stress disorder (PTSD); and 10 percent for 
post- traumatic arthritis of the left wrist.

2.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment; he is 
not unemployable solely as a result of his service-connected 
disabilities.



CONCLUSION OF LAW

The veteran's service-connected disabilities do not render 
him individually unemployable for the purpose of entitlement 
to a total rating.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that in March 1968, the 
veteran suffered multiple shrapnel wounds to his right lower 
extremities, right shoulder, and right knee.  Subsequent 
service medical records also show that in November 1968, the 
veteran struck his left hand on a piece of wood, but that 
there was no evidence of a fracture at the time.

In September 1970, the RO granted service connection for the 
residuals of the veteran's in-service shrapnel wounds and 
assigned disability evaluations of 10 percent for the right 
lower leg; 10 percent for the right upper arm and shoulder; 
10 percent for the ride side of the chest wall, right 
axillary area, and back; and 30 percent for the right buttock 
and thigh area, with secondary synovitis and degenerative 
joint disease in the right hip.

In July 1994, the veteran filed a claim of entitlement to a 
total rating based on individual unemployability.  In a July 
1994 letter, he contended that his disabilities have 
progressed to the point that he experiences constant, severe 
pain, and cannot sleep at night.  He also contended that his 
disabilities were causing him increasing difficulties at 
work, and that he was being forced to accept a retirement 
package or else he would be fired with no benefits at all.  
The veteran indicated that he started to look for new 
employment as soon as he found out he would have to leave his 
present job, but has since had no luck obtaining work.  

Private medical records dated between May 1994 and June 1995 
show ongoing treatment for a back injury suffered in May 
1994.  The veteran's treating physician, Dr. R.M., noted 
complaints of low back pain which reportedly radiated into 
the right leg.  The veteran reported a history of shrapnel 
wounds in the right buttocks and thigh, which the physician 
noted prevented magnetic resonance scanning.  The veteran 
also reported a history of diabetes for which he is taking 
medication.  The physician found persistent lumbar 
radiculopathy and recommended a lumbar laminectomy and 
diskectomy.  The veteran continued to complain of back pain 
and leg pain throughout his treatment, and by June 1995, the 
physician found that there had been no improvement in his 
condition.  These medical records are negative for any 
diagnoses or findings related to the veteran's service-
connected disabilities.

Additional private medical records dated between May 1994 and 
February 1995 show counseling, both individually and as part 
of group therapy, for PTSD at the Vet Center in New York.  In 
May 1994, the veteran reported that he had been a 
construction manager for the local telephone company, until 
recently, but was no longer working there due to his 
disabilities.  In May 1994, a counselor noted a history of 
sleep disturbances, depression, anxiety, isolation, anger, 
alienation, intrusive thoughts, and flashbacks, and also 
noted that the veteran has 32 pieces of shrapnel in his body 
due to his in-service injury.  The counselor also noted a 
ruptured disc in his back from lifting objects at work, and a 
plastic bone in his wrist from a job-related injury.  The 
counselor also noted that VA doctors had indicated that the 
veteran would need to have his hip replaced due to his 
shrapnel wound.  Counseling notes show that the veteran often 
seemed detached and unwilling to discuss his Vietnam 
experience, and that his emotions were not reflective of the 
losses he suffered during service.  In July 1994, a counselor 
noted difficulty getting the veteran to engage in group 
discussion, and indicated that the veteran had recently begun 
to use a crutch to walk with.  Counseling notes after 
September 1994 show increasing complaints by the veteran of 
his deteriorating physical condition, which he reported often 
prevents his attending therapy, but virtually no improvement 
in the veteran's ability to connect with either the counselor 
or other group members.

In December 1994, several VA examinations were performed.  
During the VA examination of the veteran's scars, the VA 
examiner found multiple depressed, ragged, generally circular 
scars from less than 1 cm to over 3 cm mainly over the 
veteran's back, right shoulder, buttocks, right leg, right 
thigh, both ankles, and both wrists.  The examiner noted that 
these scars were slightly depressed but well-healed and not 
tender.  The examiner noted limitation of motion in the parts 
affected but indicated that this was probably not due to 
scarring, but rather more likely due to the veteran's 
arthritis.

During his December 1994 VA joints examination, the veteran 
reported progressively worsening pain in his neck, shoulder, 
back, and right hip, as well as headaches, since 1968.  The 
VA examiner noted that the veteran was ambulating with 
difficulty, and using a crutch on the left side.  Examination 
of the veteran's neck revealed normal range of motion, with 
no tenderness, masses, or muscle spasm.  The VA examiner 
noted that resting attitude was abnormal, but that there were 
no signs of Romberg syndrome.  Examination of the upper 
extremities revealed no instability, false motion, or 
crepitus, and no significant muscle atrophy.  Active and 
passive range of motion in the shoulders was found to be 
satisfactory, with no evidence of swelling, rubor, callor, or 
effusion found.  Examination of the veteran's back revealed 
no tenderness, swelling, masses, or ecchymosis.  The VA 
examiner noted that the flank folds on the left were 
increased and that range of motion was decreased in both 
flexion and extension, with a moderate degree of discomfort 
with rotation to the right side.  Examination of the right 
hip revealed a 2 cm in length discrepancy, which appeared to 
be occurring on the proximal side of the thigh, with range of 
motion noted to be decreased.  The VA examiner found no motor 
or sensory deficits in either lower extremities, and that 
knee and ankle screening tests were within normal limits.

In December 1994, a VA examination for PTSD was also 
conducted.  The veteran was diagnosed with PTSD, chronic, 
delayed, severe.  The VA examiner noted that symptoms 
included flashbacks, nightmares, depression, anxiety, 
isolation, withdrawal, increased irritability, a severe 
degree of survivor's guilt, and a severe degree of anhedonia.  
The VA examiner described the veteran as alert and oriented, 
and noted that the he showed good judgment, insight, and 
memory.  The VA examiner found no evidence of a thought 
disorder, but noted that the veteran's affect was visibly and 
obviously constricted and that his mood was best described as 
depressed.

In March 1995, the RO granted service connection for PTSD and 
assigned a 50 percent disability evaluation.

In April 1995, the veteran's former employer submitted a 
letter in which it indicated that the veteran had suffered a 
back injury in May 1994 that prevented him from returning to 
work.  The letter also indicates that the veteran was 
receiving Worker's Compensation for this injury, which would 
continue as long as he remained injured, but that no 
information was available regarding the exact reason for his 
retirement.  In May 1995, a follow-up letter was received in 
which the company indicated that the veteran retired on a 
management pension effective June 1, 1994.

In May 1995, the RO denied the veteran's claim of entitlement 
to a total rating based on individual unemployability on the 
basis that the veteran's unemployability was due to his back 
condition, which is a nonservice-connected disability.

In June 1995, the RO received a letter from the veteran's 
U.S. Senator, which included a letter that the Senator had 
received from the veteran and his wife.  In the attached 
letter, the veteran's wife contended that the veteran was 
often prevented from engaging in the normal activities of a 
father due to his disabilities, and that she was forced to do 
them in his place.  She indicated that she has had to watch 
him deteriorate over the last two decades and must now assist 
him in getting dressed and getting out of the bath tub.  She 
also indicated that because VA doctors keep everything "top 
secret", her husband will no longer keep his appointments 
with the VA unless he runs out of medication or blood test 
strips.

In August 1995, the veteran was evaluated by Dr. J.S., a 
private physician.  The physician noted a history of a back 
injury in May 1994, and noted complaints of headaches, 
shoulder pain, numbness in both hands, low back pain, and 
constant leg pain.  A history of shrapnel wounds in the right 
buttocks, back, and neck was also noted.  The physician found 
limitation of motion in the neck and back, and diagnosed the 
veteran with chronic cervical spine strain, lumbar strain, 
and lumbar disc herniation.  During a follow-up examination 
in October 1995, the veteran reported that his back and neck 
remained unchanged but indicated that his right hip was 
causing him the most pain.

In May 1996, the veteran was provided with a hearing before a 
local hearing officer.  The veteran testified that he 
experiences a constant, dull pain in his right hip that 
prevents him from walking for more than fifty feet at a time, 
or from even standing for any length of time.  He also 
testified that he has lost both strength and mobility in his 
leg, and must use a cane or crutch to walk.  The veteran 
indicated that he also experiences constant pain in his right 
shoulder that interferes with sleep.  He further testified 
that he worked as a cable splicer until 1994, when he was 
given the choice of either retiring or being fired because he 
could not do the work anymore.  During the hearing, the 
veteran's wife testified that she has noticed a great deal of 
deterioration in the veteran's condition, and that he has 
trouble walking or engaging in almost any physical activity.  
The veteran also indicated that he has no social 
relationships outside of his family, and that he still 
experiences hallucinations and trouble sleeping.  He 
testified to emotional problems at his former job, especially 
when he was a supervisor, such as a time when threatened to 
fire an employee because he was oriental.  He further 
testified that since leaving Nynex, he has not applied for 
other work because he is in constant pain and does not 
believe he could even go through the interview process.  The 
veteran also indicated that he experiences back problems due 
to injuries suffered in 1982 and 1994, and that he has been 
told by doctors that these back problems are made worse by 
his leg injuries.

In March 1996, the veteran was again examined by Dr. J.S..  
Upon examination of the veteran's shoulder, the physician 
noted that degenerative changes were evident involving the 
right AC joint with inferior spurring predominantly off the 
distal right clavicle.  Degenerative changes were also noted 
in the right hip, with probable calcified injection site 
granula about the right buttock.  No acute fracture or 
dislocation was seen in the hip.  Plain films of the left 
wrist revealed narrowing joint space, predominantly involving 
the radiocarpal, intercarpal, and carpometacarpal joints of 
the left thumb.  The physician noted multi-focal subchondral 
sclerosis and subchondral cystic changes evident in the left 
wrist, consistent with degenerative changes.  The physician 
also noted calcific densities about the carpals consistent 
with old avulsion fragments, and indicated that some 
periarticular osteoporosis was seen.  

In an April 1996 letter to the RO, Dr. J.S. indicated that 
because of severe degenerative changes in the veteran's left 
wrist, and shrapnel wounds to the right shoulder, the veteran 
now had significantly restricted use of his right arm.  Dr. 
S. also indicated that the veteran cannot bear weight on his 
leg for prolonged periods of time, either in a standing or 
sitting position, and that the sum of all of his injuries has 
a significant impact on his ability to work.

In September 1996, a VA examination of the veteran's spine 
and joints was conducted.  The veteran reported that since 
1971, he has experienced pain radiating from his neck to his 
right forearm, and that as a result of his shrapnel wound, he 
has shrapnel present from his right thigh up his entire back.  
He also reported that his neck pain has gotten worse in the 
last six years, and he has had surgery recommended to him on 
numerous occasions for his cervical spine.  The veteran also 
reported an injury to his back in the early 1980's and that 
tests done in 1982 revealed a herniated lumbar disc.  
Examination of the veteran revealed no numbness in the upper 
extremities and well-developed musculature of the arm and 
forearm.  The VA examiner noted that the veteran had a 
difficult time relaxing and that he was unable to elicit 
reflexes from the veteran's upper extremities.  The VA 
examiner diagnosed the veteran with mild cervical disc 
disease and degenerative spondylolisthesis in the lumbar 
spine.  The VA examiner also found post-traumatic arthritis 
in the left wrist and mild subjective arthritis in the right 
wrist.

The September 1996 VA examiner indicated that the veteran's 
neck pain reportedly began in the 1970's, but noted that such 
pain would be irregular in a young, healthy person, so its 
possible that he may have experienced a bulging disc 
secondary to his shrapnel wound in service.  The VA examiner 
noted however, that in a healthy person, a bulging disc would 
likely have been resolved.  Regarding the veteran's lower 
back pain, the VA examiner found that because it reportedly 
began in the 1980's, it was unlikely to be related to his in-
service shrapnel wounds, and more likely related to the aging 
process.  The VA examiner also noted that with regard to the 
veteran's left wrist, he did have significantly decreased 
range of motion and a constant ache, which are related to his 
severe degenerative arthritis, and that this appears to be a 
related to the wrist fracture he suffered in service.

In October 1996, the RO granted service connection for post-
traumatic arthritis of the left wrist and assigned a 10 
percent disability evaluation.

In February 1997, another VA examination of the veteran's 
joints and scars was conducted.  Upon examination of the 
right hip, the VA examiner found no evidence of foot drop, 
sciatic neuropathy, or superficial neuromas, and concluded 
that the wounds are well healed.  The VA examiner did note 
some significant quadriceps atrophy with a loss of about 35 
percent of the muscle mass of the right thigh as compared to 
the left thigh.  The VA examiner also noted a contracture of 
the adductors that gives him an apparent leg length 
discrepancy, with the right leg being shorter than the left.  
Range of motion in the right hip was noted to be limited with 
pain on extremes of abduction.  The VA examiner noted that 
pain was out of proportion just with light touch, and that 
the veteran would not tolerate him laying a hand with any 
significant pressure about the right hip.  Upon examination 
of the right shoulder, the VA examiner found no evidence of 
infection, superficial neuromas, or brachioplexus injury.  
Limitation of motion was noted, which the VA examiner 
concluded was secondary to adhesive capsulitis secondary to 
disuse.  Motor strength testing revealed 5/5 strength of all 
muscles in the arm, with some break away weakness.  The VA 
examiner noted that he believed the veteran was giving 
submaximal effort, and noted that he could not find any 
evidence of a neuropathy of the right upper extremity.  The 
veteran's gait was noted to be slow, and the VA examiner 
observed that he walked with a cane in his left hand, 
sometimes using his wife for support.

The February 1997 VA examiner diagnosed the veteran with a 
shrapnel injury to the soft tissues of the right upper 
extremity, involving the muscles of the posterior shoulder 
girdle, but no evidence of neuropathy, muscle weakness, or 
nerve involvement secondary to his shrapnel injury.  The 
veteran was also diagnosed with shrapnel injuries to the 
right upper hip with soft tissue injury to the right buttock 
muscles of the gluteus maximus and tensor fascia, healed, but 
no evidence of neuroma or significant neuropathy.  The VA 
examiner also found with degenerative joint disease of the 
right hip with adduction contracture secondary to disuse, and 
adhesive capsulitis of the right shoulder secondary to 
disuse, with no evidence of deltoid weakness or any other 
neuropathy.  The VA examiner concluded that the veteran has 
either some element of conscious or subconscious malingering 
such that he has focused on his shrapnel injury and allowed 
disuse atrophy to set in in the muscles of the right lower 
extremity.  The VA examiner noted that the veteran has had 
significant soft tissue injuries but that if there were no 
significant injuries to the peripheral nerves, which the VA 
examiner could not find, than these wounds should have 
completely healed and be relatively asymptomatic.  The VA 
examiner concluded that although the veteran did have 
significant limitation of motion and functional loss, there 
was not adequate pathology to support all of the veteran's 
subjective complaints.

In March 1997, the RO granted an increased disability 
evaluation of 20 percent for the veteran's service-connected 
residuals of shrapnel wounds to the right upper arm and 
shoulder.

In May 1999, the veteran was provided with a hearing before 
the undersigned.  The veteran testified that he experiences 
constant pain in his hip and leg that is like a "lead 
weight" and that he has arthritis and degenerative joint 
disease in his right shoulder.  He further testified that he 
is currently unable to either sit or stand for long periods 
of time, which interferes in his ability to obtain 
employment.  He also testified that he has difficulty 
sleeping due to both his physical pain and his PTSD, and that 
he is currently living a very isolated lifestyle.  The 
veteran indicated that he was having difficulties in his job 
because he was unable to walk or bend as is required for the 
job.  He stated that they tried moving him to a supervisory 
position but that led to too many problems with co-workers, 
especially with oriental co-workers.

Analysis

The veteran is presently service connected for the residuals 
of shrapnel wounds to the right buttock, thigh, and hip, 
evaluated as 30 percent disabling; the right arm and 
shoulder, evaluated as 20 percent disabling; the right lower 
leg, evaluated as 10 percent disabling; and the right side of 
the chest, right axillary area, and back, evaluated as 10 
percent disabling.  The veteran is also service-connected for 
post-traumatic stress disorder, evaluated as 50 percent 
disabling, and post-traumatic arthritis of the left wrist, 
evaluated as 10 percent disabling.  He contends that these 
disabilities have worsened in severity to the degree that 
they now prevent him from engaging in any form of 
substantially gainful employment.  The record shows that the 
veteran worked for a New York telephone company from 1969 to 
1994, and that has been unemployed since he retired from that 
job.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16 (1998).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1998).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  38 C.F.R. § 4.16(a)(1998). 

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by nonservice-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The veteran's combined disability evaluation is currently at 
80 percent, including service-connected PTSD which is rated 
at 50 percent, which meets the threshold requirements for 
consideration of unemployability benefits pursuant to 38 
C.F.R. § 4.16(a).  Therefore, the veteran's entitlement to a 
total rating is dependent on whether his service-connected 
disabilities render him unable to maintain substantially 
gainful employment.

After reviewing the record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a total rating based on unemployability.  
The Board acknowledges that the veteran has been out of work 
since 1994, and that the veteran has contended that this is 
because of his service-connected disabilities.  However, 
according to both the letters from his former employer, as 
well as the treatment records from Dr. R.N., the veteran left 
his job due to back injuries he sustained at work in early 
1994.  The Board notes that there is ample evidence of 
record, including the veteran's own testimony, showing that 
the veteran did indeed injure his back in early 1994, and 
that this injury, in combination with a previous back injury 
suffered in 1982, caused the veteran's to suffer from current 
back disabilities.  Although the Board is cognizant of the 
fact that service connection is in effect for shrapnel 
injuries of the back, there is nothing in the medical record 
which indicates that the post-service back problems 
experienced by the veteran are in any way related to the 
shrapnel wounds he sustained in Vietnam.  See, in particular, 
the report of the February 1997 VA examination.

As noted above, the Board must look only to the veteran's 
service-connected disabilities to determine whether he is 
entitled to a total rating.  Accordingly, the non service-
connected his back disabilities, including lumbar strain and 
lumbar disc disease, cannot be considered in assigning a 
total rating.  The Board accordingly has reviewed the 
evidence related solely to the veteran's service-connected 
disabilities, and concludes after a careful review of the 
record that the veteran's service-connected disabilities did 
not in any way lead to the his ceasing to work in 1994 or 
that these disabilities prevent him from obtaining employment 
at the present time.  Although the veteran has often 
described symptomatology of a very severe nature, medical 
examination has consistently found pathology inadequate to 
support his subjective complaints.  In fact, during the 
December 1994 VA examinations of the veteran's joints and 
scars, the veteran's service-connected physical disabilities 
were shown to be virtually asymptomatic except for some 
limitation of motion found in his right hip.  

The Board notes that during the December 1994 examination of 
the veteran's scars, the VA examiner indicated that the 
veteran may have some limitation of motion in his joints, but 
that this was likely due to arthritis rather than his scars, 
which were found to be well-healed.  However, during the 
December 1994 joints examination, the examiner did find some 
limitation of motion in his right hip, but otherwise found 
normal range of motion in the veteran's joints.  In fact, 
except for the veteran's right hip disability, the VA 
examiner's report is virtually negative for any pathology 
related to the veteran's other service-connected 
disabilities. 

In addition to the December 1994 VA examinations, the veteran 
underwent further VA examination in February 1997.  Although 
the February 1997 VA examiner did find significant limitation 
of motion and functional loss overall, the examiner did not 
feel that there was adequate pathology with regard to the 
veteran's service-connected disabilities to support all of 
the veteran's complaints, including no evidence of 
significant muscle or nerve injury in the right lower or 
upper extremities.  

In light of the comments by the February 1997 VA examiner, 
which specifically raise the issue of malingering, and the 
absence of any findings in either VA examination supporting 
his complaints, the Board does not find the veteran's 
contentions and subjective complaints to be credible evidence 
in evaluating the severity of his service-connected 
disabilities and the impact of these disabilities on his 
ability to work.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed.Cir. 1997) [noting the Board's "inherent fact-finding 
authority," and its duty to analyze the credibility and 
probative value of evidence].

The Board notes that it does recognize that the veteran's 
service-connected disabilities do impact on his overall 
functioning.  However, the medical evidence of record, which 
the Board finds to be more probative than the veteran's 
contentions and subjective complaints, does not show that his 
service-connected disabilities are of such severity as to 
render him unemployable.

The only medical evidence of record which supports the 
veteran's contentions is the April 1996 letter from Dr. J.S. 
in which he indicates that the sum of the veteran's injuries 
to his right shoulder, left wrist, and right hip, has a 
significant impact on his ability to work.  However, the 
Board notes that this opinion is apparently based upon an 
examination conducted in March 1996, in which Dr. S. found 
degenerative changes in the veteran's right shoulder, right 
hip, and left wrist.  However, the letter failed to address 
the impact of the back problems for which Dr. J.S. treated 
the veteran from August 1995 to October 1995.  During his 
1995 treatment period, the veteran reported difficulty 
walking, and pain in wrists, shoulders, and leg.  However, in 
the medical reports from the examinations conducted during 
that period, Dr. J.S. only reported findings regarding the 
veteran's lumbar and cervical spines, and made no findings of 
any symptoms arising from the veteran's service-connected 
disabilities, even though the veteran had at one time 
complained of hip pain.  Additionally, although the veteran's 
shrapnel wounds were noted in the veteran's history in the 
1995 treatment records, Dr. S. specifically noted at the time 
that the veteran was well until he suffered a low back injury 
at work in May 1994.  The Board places great weight on this 
statement, particularly in the context of the veteran's 
employment history other medical evidence of record, which 
appears to support that conclusion.  Due to the failure of 
Dr. J.S.'s letter to reconcile his most recent findings with 
those of his 1995 treatment reports, the Board considers the 
VA examinations to be more probative in determining the 
veteran's present impairment due to his service-connected 
disabilities.

The Board recognizes that in December 1994, the veteran was 
diagnosed with severe, chronic PTSD.  However, on numerous 
occasions the veteran has alleged that he is unable to work 
solely due to his physical deterioration.  Although the 
veteran has referred to some difficulties at work as a result 
of his PTSD, such as difficulty supervising others and 
difficulty getting along with people of Asian descent, he has 
not been specific concerning any significant limitations 
caused by this, and he has never alleged that his PTSD, alone 
or in combination with his service-connected physical 
disabilities, renders him unemployable.  Even if the veteran 
had alleged that his service-connected PTSD interfered with 
his ability to maintain employment, neither the VA PTSD 
examination report nor his counseling records demonstrate 
that his PTSD is likely to render him unemployable.  While 
the Board acknowledges that the veteran has been diagnosed 
with severe PTSD, he has been assigned a 50 percent 
disability rating, which contemplates occupational and social 
impairment with reduced reliability and productivity, and he 
received compensation accordingly.

In summary, for the reasons and bases stated above, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities.  The evidence of record persuasively indicates 
that, notwithstanding his service-connected disabilities, the 
veteran was able to function effectively in an employment 
situation until a non service-connected back problem caused 
him to retire early.  There is little or no evidence that his 
service-connected disabilities have since worsened to the 
point where such disabilities, alone, are productive of 
unemployability.  The benefit sought on appeal is accordingly 
denied.


ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

